DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3 and 5-14 are pending
Claim 4 is now canceled
Claims 1-3, 5-6 and 10 are currently amended
Claims 1-3 and 5-14 are rejected

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 2 states “selectively dispensing” and instead should recite “selectively dispense”.  Also, line 17 states “a discharge of filtered water” and instead should state “a discharge of filtered drinking water” to maintain consistency.  Furthermore, line 22 states “from the water supply” and instead should state “from the at least one water supply” to maintain consistency.  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "and which is connected” on line 13.  It is unclear and confusing what is connected to the second outlet, the filter housing or the drinking water filter or the fitting member?  Furthermore, claim 1 recites the limitation “and which is moveable” on line 28.  It is unclear and confusing what is moveable?  Claims 2-3 and 5-14 are also rejected since these claims depend on claim 1.
Claim 5 recites the limitation "a new one of the drinking water filters” on line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "comprises a mixing valve,” on line 2.  It is unclear and confusing whether Applicant is referring to the valve as recited on line 19 of claim 1, or a different valve.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Festa, Aldo (WO 2012/140526 A2) (hereinafter “Festa”) in view of Morales (US 2014/0230143 A1) (hereinafter “Morales”).

Regarding Claim 1:
Festa teaches a multifunctional water outlet fitting configured to selectively dispensing service water and filtered drinking water (see FIGS. 1-4, tap group 1) (see page 1 lines 4-5 – “The present invention relates to a tap group for dispensing a filtered liquid and a non-filtered liquid.”), the multifunctional water outlet fitting comprising:
a fitting member having at least one water supply (see FIG. 4, a main body 5 further including a first external tube 7 and a second external tube 9) (see page 6 lines 3-20);
a first outlet for service water which branches off from the fitting member (see FIG. 4, a dispensing nozzle 4) (see page 6 lines 3-20);
a second outlet for filtered drinking water which branches off from the fitting member (see FIG. 4, a dispensing nozzle 2) (see page 6 lines 3-20);

a filter housing which is arranged at an end of the second outlet facing away from the fitting member with a filter receiving space in the filter housing in which the drinking water filter is located through which water selectively flows and which is connected to the second outlet so as to carry water (see FIG. 4, outer enclosed structure containing filter element 19) (see page 6 lines 3-20) (see page 8 lines 5-27);
the filter housing has a downwardly facing base in which there is formed a mouth opening, from which filtered drinking water is selectively discharged (see FIG. 5, downwardly facing base in which a mouth opening is formed illustrated by arrows for discharging filtered water) (see page 6 lines 3-20) (see page 8 lines 5-27);
a valve insert with a valve for controlling a water flow of service water from the first outlet provided on the fitting member, the fitting member has a first waterway from the valve to the first outlet and a second waterway from the water supply to the second outlet, with the valve being bypassed (see FIG. 6, a valve member 14 further including a valve 31 for controlling a water flow and to further direct the water flow either through dispensing nozzle 2 or dispensing nozzle 4) (see page 6 lines 3-20) (see page 8 lines 5-27).
Although Festa discloses a first lever and a second lever for closing and opening a flow of water and further controlling the valve member 14 (see FIG. 2, a first command 22 and a second command 23) (see page 7 lines 4-16), Festa does not explicitly teach a closure valve configured to block or release a discharge of filtered water, and a non-return valve arranged between the second outlet and the filter housing, the non-return valve having a blocking element which is retained in an open position by the drinking 
	Morales further teaches a filtration system (see Morales FIGS. 2A-2C, 3, 3A and 3B) including a filter cartridge 50, a check valve 100, a check valve tubular body 101, sealing means 110 and a filtrate cock 70 (functioning as a valve for closing and opening a flow), wherein the check valve moves to a closed position when the filter cartridge is removed from the interior of the system, and the check valve is moved to an open position when the filter cartridge is mounted in the interior of the system (see Morales paragraphs 48-49 – “…it is required the provision of a cock for controlling the flow of filtered water.  Said filtered water cock can be provided in any of the parts defined by the body 10 and by the second head 60…it is provided a filtrate cock 70…”) (see Morales paragraph 53 – “…may rotate between closing and opening positions of the filtrate cock 70.”) (see Morales paragraph 59) (see Morales paragraph 66 – “Thus, when the filter cartridge 50 is removed from the interior of the tubular column 30…guaranteeing the automatic closure of the check valve 100, when the filter cartridge 50 is dismounted.”) (see Morales paragraph 68 – “When the filter cartridge 50 is mounted in the interior of the tubular housing 30…to press the sealing means 110 downwardly, pressing the spring 140, opening the check valve 100 and allowing the cold water to flow…”).


Regarding Claim 2:
The combination of Festa in view of Morales teaches the water outlet fitting as claimed in claim 1, wherein Festa further teaches the filter housing comprises a cylindrical housing with a cross-section which larger in comparison to the second outlet and in an upper region of which the second outlet opens (see FIG. 4, outer enclosed structure containing filter element 19) (see page 6 lines 3-20) (see page 8 lines 5-27).




The combination of Festa in view of Morales teaches the water outlet fitting as claimed in claim 1, wherein Festa further teaches the filter housing is cylindrical and is configured such that service water flows from the second outlet into an outer annular space, flows through the drinking water filter which is cylindrical and located in the filter receiving space, and is discharged in an axial direction centrally from a mouth opening in the base of the filter housing (see FIG. 4, outer enclosed structure containing filter element 19) (see page 6 lines 3-20) (see page 8 lines 5-27).

Regarding Claim 5:
The combination of Festa in view of Morales teaches the water outlet fitting as claimed in claim 1, wherein Festa further teaches the filter housing is openable or removable in order to replace and insert a new one of the filter cartridges (see FIG. 4, outer enclosed structure containing filter element 19) (see page 6 lines 3-20) (see page 8 lines 5-27).

Regarding Claim 6:
The combination of Festa in view of Morales teaches the water outlet fitting as claimed in claim 1, wherein Festa further teaches the filter housing includes a screw or bayonet closure by which it is retained on a downwardly facing receiving base at an end of the second outlet remote from the fitting member (see FIG. 4, outer enclosed structure containing filter element 19) (see page 6 lines 3-20) (see page 8 lines 5-27).


The combination of Festa in view of Morales teaches the water outlet fitting as claimed in claim 1, wherein Festa further teaches the second outlet is pivotable relative to the fitting member (see FIG. 2, a first command 22 and a second command 23 disclosing a first lever and a second lever for closing and opening a flow of water and for further controlling the valve member 14) (see page 7 lines 4-16).

Regarding Claim 8:
The combination of Festa in view of Morales teaches the water outlet fitting as claimed in claim 1, wherein Festa further teaches the second outlet is rotatably connected to the fitting member via an annular shoulder which is formed concentrically around the first outlet (see FIG. 2, a first command 22 and a second command 23 disclosing a first lever and a second lever for closing and opening a flow of water and for further controlling the valve member 14) (see page 7 lines 4-16).

Regarding Claim 9:
The combination of Festa in view of Morales teaches the water outlet fitting as claimed in claim 1, wherein Festa further teaches the valve insert comprises a mixing valve, the at least one water supply comprises a hot water supply and a cold water supply which lead to the mixing valve, and the first waterway guides mixed water from the mixing valve and the second waterway branches directly off from the cold water supply and guides cold water (see FIG. 1, a mixer 15) (see FIG. 6, a valve member 14 further including a valve 31 for controlling a water flow and to further direct the water 

Regarding Claim 10:
The combination of Festa in view of Morales teaches the water outlet fitting as claimed in claim 1, further comprising an electronic counter device integrated in the filter housing, and an optical display arranged on the filter housing which is connected to the counter device and which displays a functional state of a filter inserted in the filter housing (Examiner’s note:  It would have been obvious before the effective filing date of the claimed invention to include an electronic counter device (timer) and a display to further determine when a filter needs to be replaced and to further alert a user via a display).

Regarding Claim 11:
The combination of Festa in view of Morales teaches the water outlet fitting as claimed in claim 10, wherein the counter device comprises at least one of a timer or a throughflow meter (Examiner’s note:  It would have been obvious before the effective filing date of the claimed invention to include an electronic counter device (timer) and a display to further determine when a filter needs to be replaced and to further alert a user via a display).

Regarding Claim 12:


Regarding Claim 13:
The combination of Festa in view of Morales teaches the water outlet fitting as claimed in claim 12, wherein Festa further teaches the mouthpiece which is arranged on the filter is sealed in a sterile manner in a delivery state by a tear-off film (see FIG. 5, downwardly facing base in which a mouth opening is formed illustrated by arrows for discharging filtered water) (see page 6 lines 3-20) (see page 8 lines 5-27).

Regarding Claim 14:
The combination of Festa in view of Morales teaches the water outlet fitting as claimed in claim 12, wherein Festa further teaches the mouthpiece contains an integrated jet controller (aerator) (see FIG. 5, downwardly facing base in which a mouth opening is formed illustrated by arrows for discharging filtered water) (see page 6 lines 3-20) (see page 8 lines 5-27).



Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but are now moot because they focus on amended claim limitations, which have been addressed above in the updated rejection (see above).
A new claim objection regarding claim 1 is now made (see above).
The previous 112(b) claim rejections regarding previous claims 1-14 have been considered and are now withdrawn.  However, a new set of 112(b) claim rejections are now made (see above).













Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKASH K VARMA/Examiner, Art Unit 1773                                                                                                                                                                                                        

/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773